Citation Nr: 0944057	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
urticaria.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.  

6.  Entitlement to service connection for skin cancer, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to January 
1968 and from August 6, 1980, to September 25, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, denying the claims currently on 
appeal.  

The issue of entitlement to a compensable disability rating 
for urticaria is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran was not exposed to herbicides, to include Agent 
Orange, during his service in Korea near the demilitarized 
zone (DMZ) from December 1966 to January 1968.  

2.  The Veteran's non-Hodgkin's lymphoma did not manifest 
during, or as a result of, his active military service.  

3.  The Veteran's diabetes mellitus, type 2, did not manifest 
during, or as a result of, his active military service.  

5.  The Veteran's coronary artery disease did not manifest 
during, or as a result of, his active military service.  

6.  The Veteran's hypertension did not manifest during, or as 
a result of, his active military service.  

7.  The Veteran's skin cancer did not manifest during, or as 
a result of, his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for non-Hodgkin's lymphoma, to include as 
secondary to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2009).  

2.  The criteria for establishing entitlement to service 
connection for diabetes mellitus, type 2, to include as 
secondary to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

3.  The criteria for establishing entitlement to service 
connection for coronary artery disease, to include as 
secondary to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

4.  The criteria for establishing entitlement to service 
connection for hypertension, to include as secondary to 
herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  

5.  The criteria for establishing entitlement to service 
connection for skin cancer, to include as secondary to 
herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in July 2004, September 2004, and 
November 2004 addressed all notice elements listed under 
3.159(b)(1) and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  While the Veteran 
was not provided with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned), 
because the claims are being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
because there is no evidence to satisfy the second or third 
McLendon criteria discussed above.  Specifically, there is no 
evidence suggesting that the Veteran suffered a disease or 
injury during his active duty related to any of his claimed 
disorders.  The preponderance of the evidence also 
demonstrates that the Veteran was not exposed to herbicides 
while on active duty in Korea.  Finally, there is no evidence 
of record indicating that the Veteran's current disabilities 
may be related to his military service.  Therefore, a medical 
examination would serve no useful purpose in this case, since 
the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by 
the lack of VA examination.

The Board, therefore, finds that all necessary development 
has been accomplished and appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, copies of the Veteran's private 
treatment records have been incorporated into the Veteran's 
claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Exposure to Herbicides

The Veteran contends that he is entitled to service 
connection for his claimed disorders to include as secondary 
to exposure to Agent Orange.  However, the preponderance of 
the evidence of record demonstrates that the Veteran was 
present in Korea when Agent Orange was used.  As such, 
entitlement to service connection for non-Hodgkin's lymphoma, 
diabetes mellitus, coronary artery disease, hypertension and 
skin cancer, as secondary to herbicide exposure, is not 
warranted.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

The Department of Defense (DOD) has determined that Agent 
Orange was used along the Korean demilitarized zone (DMZ) 
from April 1968 to July 1969.  Veterans assigned to one of 
the units identified by the DOD as being at or near the 
Korean DMZ during that time period are presumed to have been 
exposed to herbicide agents.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

According to the Veteran's DD-214, the Veteran had active 
service between April 1966 and January 1968.  The Veteran's 
personnel records confirm that the Veteran did serve in Korea 
while on active duty.  However, the Veteran left active 
service in January 1968.  DOD has determined that Agent 
Orange was not used along the DMZ in Korea until April 1968.  
Therefore, the evidence of record demonstrates that the 
Veteran was not present in Korea when Agent Orange was used.  
VA has also received no additional evidence demonstrating 
that the Veteran was otherwise exposed to herbicide agents or 
Agent Orange during his military service.  Service 
connection, as secondary to herbicide exposure, is not 
warranted.  

The Board recognizes that the Veteran believes he was exposed 
to herbicide agents during his military service in Korea.  
The Veteran testified during his RO hearing of February 2006 
that he saw dead foliage as a result of herbicide 
application.  However, the Veteran testified that he did not 
actually see herbicides being used.  While the Board has 
considered the Veteran's contentions, it does not find them 
to be credible.  DOD has determined that herbicides were used 
from April 1968 to July 1969.  The fact that the Veteran 
believes herbicides were used, although he admittedly did not 
witness their application, is not sufficient to overcome the 
official finding of the DOD in this case. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claims of 
entitlement to service connection, as secondary to herbicide 
exposure, must be denied.  

Direct Service Connection

While the Veteran asserts that his disorders should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board has also considered the Veteran's claim on 
a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude the Veteran from establishing direct 
service connection with proof of actual direct causation.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee, 34 F.3d at 
1043.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as diabetes mellitus or 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Non-Hodgkin's Lymphoma

The Veteran contends that he is entitled to service 
connection for non-Hodgkin's lymphoma.  Specifically, the 
Veteran has alleged that he is entitled to service connection 
as secondary to exposure to herbicides while serving along 
the DMZ in Korea.  As previously discussed, however, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to herbicides during his military service.  
Likewise, as will be discussed below, the preponderance of 
the evidence demonstrates that the Veteran's non-Hodgkin's 
lymphoma did not manifest during, or as a result of, his 
active military service.  

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with non-Hodgkin's lymphoma during his 
active military service.  The service treatment records are 
silent regarding this disease.  According to the Veteran's 
December 1967 separation examination, his lymphatic system 
was normal.  The Veteran's lymphatic system was again found 
to be normal during a discharge examination of September 
1980.  No diagnosis of non-Hodgkin's lymphoma was assigned 
during either period of service.  Therefore, the evidence 
demonstrates that the Veteran was not diagnosed with non-
Hodgkin's lymphoma during a period of active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The first actual diagnosis of non-Hodgkin's lymphoma is a 
private treatment record from July 2003, diagnosing the 
Veteran with non-Hodgkin's lymphoma of the right groin.  The 
record suggests that the Veteran's symptomatology likely 
began earlier, with an April 2003 private treatment note 
indicating that the Veteran underwent a sonogram of the groin 
and was diagnosed with a probable enlarged groin node.  A May 
2001 private treatment note also reflects that the Veteran 
was complaining of right groin pain.  However, there is no 
evidence suggesting that this was related to the Veteran's 
later diagnosis of non-Hodgkin's lymphoma, since the Veteran 
was diagnosed with a possible small hernia at this time.  

Having considered all of the above evidence, the Board 
concludes that the Veteran is not entitled to service 
connection for non-Hodgkin's lymphoma.  The first evidence of 
record demonstrating that the Veteran suffered from non-
Hodgkin's lymphoma was from 2003.  This is approximately 36 
years after the Veteran's separation from active duty in 1967 
and 23 years after the Veteran's separation from active duty 
in 1980.  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
non-Hodgkin's lymphoma for more than 20 years after 
separation from service tends to establish that the Veteran 
has not suffered from chronic symptomatology since his 
separation from active duty.

In summary, the evidence of record demonstrates that the 
Veteran was not diagnosed with non-Hodgkin's lymphoma during 
his active military service.  It was more than two decades 
after separation from active duty in 1980 that the Veteran 
was actually diagnosed with non-Hodgkin's lymphoma.  The 
record contains no medical evidence indicating that there may 
be a possible association between the Veteran's military 
service and his subsequent diagnosis of non-Hodgkin's 
lymphoma.  As such, the criteria for establishing entitlement 
to service connection have not been met.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for non-Hodgkin's lymphoma, to include 
as secondary to herbicide exposure, must be denied.  

Diabetes Mellitus

The Veteran contends that he is entitled to service 
connection for diabetes mellitus, type 2.  Specifically, the 
Veteran has alleged that he is entitled to service connection 
as secondary to exposure to herbicides while serving along 
the DMZ in Korea.  As previously discussed, however, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to herbicides during his military service.  
Likewise, as will be discussed below, the preponderance of 
the evidence demonstrates that the Veteran's diabetes 
mellitus did not manifest during, or as a result of, his 
active military service.  

The Veteran's service treatment records demonstrate that he 
was not diagnosed with diabetes mellitus or treated for 
elevated glucose levels during his active military service.  
According to a May 1967 urinalysis, the Veteran's sugar 
levels were negative.  These same findings were made upon 
analysis in November 1967 and January 1968.  No diagnosis of 
diabetes was assigned during the Veteran's December 1967 
separation examination either.  There was also no diagnosis 
of diabetes mellitus according to the Veteran's January 1980 
or September 1980 examinations.  Therefore, the Veteran's 
service treatment records do not demonstrate that his 
diabetes mellitus manifested during his active military 
service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran was not diagnosed with diabetes mellitus within 
one year of his separation from active duty.  In fact, the 
first evidence of diabetes mellitus is a November 1991 
private treatment record in which the Veteran was noted to 
have new onset diabetes.  Since this is more than one year 
after the Veteran's separation from active duty, the 
presumption of in-service incurrence is not applicable.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

In fact, there is no medical evidence of diabetes mellitus 
until approximately 24 years after the Veteran's first period 
of active duty and approximately 11 years after his second 
period of active duty.  As discussed in the previous section, 
when considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. at 459; see also Forshey, 12 Vet. App. at 74 (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
diabetes mellitus for more than a decade after separation 
from service tends to establish that the Veteran has not 
suffered from chronic symptomatology since his separation 
from active duty.

In summary, the preponderance of the evidence of record 
demonstrates that the Veteran's diabetes mellitus did not 
manifest during active military service.  The evidence also 
demonstrates that the Veteran's diabetes mellitus was not 
diagnosed within one year of his separation from active duty.  
Since the record contains no medical evidence suggesting a 
possible link between the Veteran's military service and his 
current diagnosis of diabetes, service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, must be denied.


Coronary Artery Disease

The Veteran contends that he is entitled to service 
connection for coronary artery disease.  Specifically, the 
Veteran has alleged that he is entitled to service connection 
as secondary to exposure to herbicides while serving along 
the DMZ in Korea.  As previously discussed, however, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to herbicides during his military service.  
Likewise, as will be discussed below, the preponderance of 
the evidence demonstrates that the Veteran's coronary artery 
disease did not manifest during, or as a result of, his 
active military service.  

The Veteran's service treatment records demonstrate that the 
Veteran was not diagnosed with coronary artery disease during 
his active military service.  A November 1966 treatment 
record notes that the Veteran was seen with complaints of 
chest pain while eating.  The Veteran reported a history of a 
burning sensation in his upper chest when eating or 
swallowing.  Examination of the chest was within normal 
limits and the Veteran was believed to have an upper 
respiratory infection.  According to the Veteran's December 
1967 separation examination, the Veteran's heart, lungs and 
chest were normal at the time of separation.  The Veteran did 
report having a history of pain or pressure in his chest, but 
no specific information was provided regarding this claim.  
Furthermore, as part of the Veteran's December 1967 
separation physical, the Veteran underwent a chest 
examination which was interpreted to be negative.  Therefore, 
there is no evidence of a chronic cardiac condition during 
the Veteran's period of active duty from April 1966 to 
January 1968.  

Upon separation from service, the Veteran was afforded a VA 
examination in September 1969.  The Veteran's heart was found 
to be normal size with a regular rhythm.  Heart sounds were 
noted to be clear and distinct, and the peripheral vessels 
were considered about average for a person of the Veteran's 
age.  There was no evidence of a heart disorder within one 
year of the Veteran's separation from active duty in January 
1968.  

The Veteran underwent an Army examination in January 1980.  
The Veteran's heart, lungs and chest were again noted to be 
normal at this time.  The Veteran also denied having 
shortness of breath or pain or pressure in his chest in his 
report of medical history accompanying this examination.  The 
Veteran subsequently underwent a discharge examination in 
September 1980 after being found unfit for retention due to 
degenerative disc disease of the spine.  The Veteran's heart, 
lungs and chest were found to be normal during this 
examination as well.  The Veteran denied having shortness of 
breath or pain or pressure in his chest in his report of 
medical history associated with this examination.  Therefore, 
the Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic heart condition during 
his active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  Medical evidence must 
relate this chronic symptomatology to the Veteran's present 
condition.  See id.  

The first evidence of record demonstrating that the Veteran 
had a cardiac condition is a July 1999 private vascular lab 
report indicating that he had a transient ischemic attack.  
He was noted to have a minimal amount of atherosclerotic 
disease bilaterally.  An earlier chest X-ray from July 1994 
found no evidence of acute cardiac or pulmonary disease.  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran was not diagnosed with a 
cardiovascular disorder within one year of his separation 
from active duty.  As such, the presumption of in-service 
incurrence is not applicable.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Subsequent private treatment records demonstrate that the 
Veteran has continued to suffer from a heart condition.  A 
December 2002 treatment note indicates that the Veteran had a 
coronary arteriogram with stent placement.  A March 2004 
private treatment record demonstrates that the Veteran was 
seen with complaints of chest pain.  It was noted that the 
Veteran had previously undergone cardiac catheterizations in 
December 2002 and February 2003.  

Also, as discussed in the previous sections, when considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson, 12 Vet. App. at 459; see also 
Forshey, 12 Vet. App. at 74 (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  In this case, the absence of any medical 
evidence of treatment for a heart condition for nearly 2 
decades after separation from his last period of active duty 
tends to establish that the Veteran has not suffered from 
chronic symptomatology since his military service.  

The Veteran's representative indicated in a September 2009 
statement that the Veteran also believed that his coronary 
artery disease was secondary to his diabetes mellitus.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, as 
discussed in the previous section, the Veteran is not 
entitled to service connection for diabetes mellitus.  As 
such, the Board finds that the Veteran would not be entitled 
to service connection for any disorder stemming from his 
nonservice-connected diabetes mellitus.  

In conclusion, the Veteran's service treatment records 
demonstrate that the Veteran was not diagnosed with a chronic 
heart condition during his military service.  Likewise, there 
is no evidence of a chronic heart condition, or associated 
symptomatology, within one year of the Veteran's separation 
from active duty.  Since the record contains no medical 
evidence suggesting that the Veteran's heart condition is in 
any way related to his military service, service connection 
is not warranted in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for coronary artery disease, to include 
as secondary to herbicide exposure, must be denied.

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  Specifically, the Veteran has 
alleged that he is entitled to service connection as 
secondary to exposure to herbicides while serving along the 
DMZ in Korea.  As previously discussed, however, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to herbicides during his military service.  
Likewise, as will be discussed below, the preponderance of 
the evidence demonstrates that the Veteran's hypertension did 
not manifest during, or as a result of, his active military 
service.  

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with hypertension during his period of 
active duty from April 1966 to January 1968.  None of the 
Veteran's service treatment records reflect an elevated blood 
pressure reading.  According to the Veteran's December 1967 
separation examination, the Veteran's blood pressure was 
135/65 at this time.  The Veteran also denied a history of 
high or low blood pressure in his report of medical history 
accompanying this examination.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm) or greater, or systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).  
Therefore, the Veteran's service treatment records 
demonstrate that the Veteran was not diagnosed with 
hypertension during this period of active military service.  

The Veteran was afforded a VA examination in September 1969.  
The Veteran was found to have a blood pressure of 120/80 at 
the time of this examination.  Therefore, the evidence 
demonstrates that the Veteran was not suffering from 
hypertension within one year of separation from active duty 
in January 1968.  

The Veteran underwent an Army examination in January 1980.  
The Veteran's blood pressure was found to be 120/86.  
According to an August 1980 treatment record, the Veteran was 
concerned that he may have high blood pressure.  Three 
separate readings were taken at this time, revealing blood 
pressures of 124/70, 132/64, and 118/58.  No diagnosis of 
hypertension was assigned at this time.  The Veteran 
subsequently underwent a discharge examination in September 
1980 after he was found unfit for retention due to 
degenerative disc disease of the lumbar spine.  The Veteran's 
blood pressure was found to be 110/60 at this time.  
Therefore, the evidence demonstrates that the Veteran did not 
suffer from hypertension during his second period of active 
duty either.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  Medical evidence must 
relate this chronic symptomatology to the Veteran's present 
condition.  See id.  

The evidence of record suggests that the Veteran has a 
current diagnosis of hypertension.  According to a March 2004 
private treatment record, the Veteran was seen with recent 
complaints of chest pain.  It was noted that the Veteran had 
a past cardiac history of hypertension.  Therefore, the 
Veteran has a diagnosis of hypertension.  

While the record does not indicate when the Veteran was 
originally diagnosed with hypertension, the evidence suggests 
it was not within a year of the Veteran's separation from 
active duty.  According to an October 2003 private treatment 
record, the Veteran's blood pressure was 140/66.  As already 
noted, hypertension is defined as a systolic blood pressure 
of 160 or greater and a diastolic blood pressure of 90 or 
greater.  See 38 C.F.R. § 4.104.  Therefore, the evidence 
indicates that the Veteran was not suffering from 
hypertension in October 2003.  

Having considered the above evidence, the Board concludes 
that the Veteran is not entitled to service connection for 
hypertension.  The Veteran's service treatment records 
demonstrate that the Veteran was not diagnosed with 
hypertension during his active military service.  In fact, 
the evidence of record does not demonstrate that the Veteran 
was diagnosed with hypertension until March 2004, which is 
more than 1 year after the Veteran's separation from active 
duty.  As such, the presumption of in-service incurrence is 
not applicable.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  There is no indication from the 
evidence of record that the Veteran's hypertension may be 
related to his military service.  

Furthermore, as discussed in the previous sections, the Board 
may take into consideration the passage of a lengthy period 
of time in which the Veteran did not complain of the disorder 
at issue.  See Maxson, 12 Vet. App. at 459; see also Forshey, 
12 Vet. App. at 74 (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  The absence of any medical evidence of treatment 
for hypertension for several decades after separation from 
service tends to establish that the Veteran's symptomatology 
has not existed since military service.

Finally, the Veteran's representative indicated in a 
September 2009 statement that the Veteran also believed that 
his hypertension was secondary to his diabetes mellitus.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, as 
discussed in a previous section, the Veteran is not entitled 
to service connection for diabetes mellitus.  As such, the 
Board finds that the Veteran would not be entitled to service 
connection for any disorder stemming from his nonservice-
connected diabetes mellitus.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension, to include as 
secondary to herbicide exposure, must be denied.

Skin Cancer

The Veteran contends that he is entitled to service 
connection for skin cancer.  Specifically, the Veteran has 
alleged that he is entitled to service connection as 
secondary to exposure to herbicides while serving along the 
DMZ in Korea.  As previously discussed, however, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to herbicides during his military service.  
Likewise, as will be discussed below, the preponderance of 
the evidence demonstrates that the Veteran's skin cancer did 
not manifest during, or as a result of, his active military 
service.  

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with skin cancer during his active 
military service.  According to the Veteran's December 1967 
separation examination, the Veteran's skin was normal at the 
time of separation.  The Veteran did report having a history 
of skin diseases, but the examination report noted a history 
of mild dermatitis.  The only evidence of skin treatment of 
record is a November 1967 treatment note indicating that the 
Veteran had a generalized rash all over his body.  A 
subsequent treatment record from November 1967 noted that the 
Veteran's skin rash was improving.  There is no evidence of 
skin cancer during the Veteran's period of active duty from 
April 1966 to January 1968.  

Upon separation, the Veteran underwent a VA examination in 
September 1969.  The examination report notes that while the 
Veteran was stationed in Korea, he developed an itchy 
eruption which had persisted after his separation from 
service.  The Veteran reported that he would break out 
practically every day on his arms, legs, feet and back.  At 
the time of examination, a single small urticarial lesion in 
the belt area was all that was found.  A diagnosis of chronic 
urticaria, probably of psychoneurotic origin, was assigned.  
There was no diagnosis of skin cancer at this time, 
indicating that the Veteran did not have skin cancer within 
one year of his separation from active duty.  

The evidence also demonstrates that the Veteran did not have 
skin cancer during his period of active duty from August 1980 
to September 1980.  The Veteran underwent an Army examination 
in January 1980.  The Veteran's skin was found to be normal 
at this time and the Veteran denied having any skin diseases.  
The Veteran's skin was again found to be normal during his 
September 1980 discharge examination.  The Veteran did 
indicate having a history of skin diseases in his report of 
medical history associated with this examination, but the 
only diagnosis made at this time was back pain that existed 
prior to service.  There is no evidence of skin cancer during 
this period of service.  

Again, if there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  Medical evidence must 
relate this chronic symptomatology to the Veteran's present 
condition.  See id.  

The post-service treatment records demonstrate that the 
Veteran has not suffered from chronic symptomatology of skin 
cancer since his separation from active duty.  The first 
evidence of skin cancer is from September 1993 when the 
Veteran was diagnosed with an invasive Grade I squamous cell 
carcinoma of the neck.  No opinion was offered at this time 
suggesting a possible link to the Veteran's military service.  
Subsequent treatment records demonstrate that the Veteran was 
again treated for skin cancer in July 1994, August 1995, June 
1996, June 1998 and August 2000.  However, none of these 
records suggest that the Veteran's skin cancer is in any way 
related to his military service.  

As discussed in the previous sections when considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. at 459; 
see also Forshey, 12 Vet. App. at 74 (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence).  In this case, the absence of 
any medical evidence of treatment for skin cancer for more 
than a decade after separation from service tends to 
establish that the Veteran's symptomatology has not been 
chronic since his separation from active duty.

In summary, the above evidence demonstrates that the 
Veteran's skin cancer did not manifest during a period of 
active duty.  Rather, the evidence demonstrates that the 
Veteran did not suffer from skin cancer for more than a 
decade after his separation from active duty in September 
1980.  Since there is no medical evidence of record 
suggesting that the Veteran's skin cancer is in any way 
related to his active military service, service connection is 
not warranted in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for skin cancer, to include as 
secondary to herbicide exposure, must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure, is denied.  


REMAND

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected urticaria.  For 
historical purposes, the Veteran was granted service 
connection for urticaria in a November 1969 rating decision.  
A noncompensable disability rating was assigned, effective as 
of July 25, 1969.  However, as outlined below, additional 
evidentiary development is necessary before appellate review 
may proceed.  

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  In the present case, the Veteran has not been 
afforded a VA examination for his urticaria since September 
1969.  Therefore, the Veteran must be provided with the 
opportunity to appear for a current VA examination for his 
skin disorder before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA skin examination before a dermatologist 
to determine the current severity of his 
service-connected skin disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
specifically indicate what percentage of 
the Veteran's entire body is affected by 
this disorder, as well as what percentage 
of exposed areas of the body are affected 
by this disorder.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


